USDC IN/ND case 3:18-cv-00708-PPS-MGG document 15 filed 12/14/18 page 1 of 12


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

COREY RECHTORIS, individually and )
on behalf of similarly situated persons, )
                                         )           CASE NO. 3:18-CV-708-PPS-MGG
                      Plaintiff,         )
                                         )
      v.                                 )
                                         )
DOUGH MANAGEMENT, INC. d/b/a )
“Domino’s Pizza,” et al.,                )
                                         )
                      Defendants         )


                      PLAINTIFF’S MEMORANDUM IN OPPOSITION
                        TO DEFENDANT’S MOTION TO DISMISS

                                   I.      INTRODUCTION

   Defendants’ motion to dismiss relies on an erroneous, and unsupported, interpretation of law.

Defendants attempt to count all tips received by Plaintiff toward their minimum wage obligations.

But, federal courts around the nation consistently reject such efforts, including multiple decisions

issued in identical claims against other pizza delivery companies. To date, every court to decide

this issue has held that all tips above the amount of a lawfully-invoked and noticed tip credit do

not count toward minimum net wage rate, do not count toward minimum wage compliance, and

cannot offset minimum wage violations. Defendants’ motion should swiftly be denied.

                II.    STATEMENT OF FACTS / RELEVANT PLEADING

   1. Defendants operate a chain of Domino’s Pizza stores. See e.g., Docs. 14-4 – 14-5

       (corroborating, Doc. 1, ¶ 3 that Plaintiff and Potential Plaintiffs were employed at

       Defendants’ Domino’s Pizza stores).

   2. Defendants state that they hired Plaintiff in 2018. Doc. 14-4, at 1, ¶ 3; Doc. 14-5, at 2, ¶ 9.



                                                 1
USDC IN/ND case 3:18-cv-00708-PPS-MGG document 15 filed 12/14/18 page 2 of 12


     3. Defendants state that they have paid Plaintiff cash wages of $7.00 per hour in 2018. Doc.

        14-4, at 1, ¶ 5.

     4. Defendants state that they notified Plaintiff that his hourly cash wage rate would be $7.00

        per hour when he was hired in 2018. Doc. 14-5, at 2, ¶ 10.

     5. Defendants state that their General Manager informed Plaintiff that Defendants’ “Policy

        was to ensure that its delivery drivers received $7.25 per hour, and the company would pay

        them the difference for any minimum wage shortfall.” Id., ¶ 11.

     6. Plaintiff alleges that he has performed an average of at least 3 deliveries per hour during

        his employment with Defendants. Doc. 1, ¶ 27.

     7. Plaintiff alleges that he has driven an average of 4 to 6 miles per delivery. Id., ¶ 25.

     8. Plaintiff alleges that the IRS business mileage reimbursement rate reasonably approximates

        his vehicle costs. Id., ¶ 26.

     9. Plaintiff alleges that Defendants have reimbursed him $1.25 per delivery to cover his

        vehicle costs incurred in performing his job as a delivery driver. Id., ¶ 25.

                                        III.   ARGUMENT

A.      Standard on a Motion to Dismiss

     On a motion to dismiss, a complaint is viewed in the light most favorable to the plaintiffs, the

factual allegations are accepted as true, and all reasonable inferences are drawn in favor of the

plaintiffs. Archer v. Chisholm, 870 F.3d 603, 612 (7th Cir. 2017). To survive the motion, the

plaintiffs “must plead ‘enough factual matter’ that, when taken as true, ‘state[s] a claim to relief

that is plausible on its face.’ ” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556, 570 (2007).

Plausibility requires showing more than the possibility of relief but less than probable entitlement

to relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                                                   2
USDC IN/ND case 3:18-cv-00708-PPS-MGG document 15 filed 12/14/18 page 3 of 12


B.       Applicable Substantive Law

     The general rule is that tips are the property of the recipient (i.e., the employee) and not the

employer. Williams v. Jacksonville Terminal Co., 315 U.S. 386, 397 (1942) (“In businesses where

tipping is customary, the tips, in the absence of an explicit contrary understanding, belong to the

recipient”); see also 29 C.F.R. § 531.52 (“Tips are the property of the employee whether or not

the employer has taken a tip credit under [29 U.S.C. § 203(m)].”).

     The FLSA contains an exception to the minimum wage requirement that permits employers to

pay a cash wage that is less than the minimum wage to a “tipped employee,” so long as the

employee’s tips make up the difference between the (sub-minimum) cash wage and the minimum

wage. 29 U.S.C. § 203(m); see e.g., Davis v. B&S, Inc., 38 F.Supp.2d 707, 711-12 (N.D. Ind. Nov.

1998). This employer discount is known as a “tip credit.” Davis, 38 F.Supp.2d at 711.

     A tip credit entails various conditions. Applicable here, a tip credit “shall not apply with respect

to any tipped employee unless such employee has been informed by the employer of the provisions

of this subsection, and all tips received by such employee have been retained by the employee.”

29 U.S.C. § 203(m). “This notice provision is strictly construed and normally requires that an

employer take affirmative steps to inform affected employees of the employer’s intent to claim the

tip credit.” Perez v. Lorraine Enterprises, Inc., 769 F.3d 23, 27 (1st Cir. 2014); see also, e.g., Solis

v. Aguilar, 2009 U.S. Dist. LEXIS 87021, *25 (M.D. Tenn. Sept. 18, 2009) (stating: “Where an

employer does not strictly observe the tip credit provisions of the Act, no tip credit may be claimed

and the employees are entitled to receive the full cash minimum wage, in addition to retaining tips

they may\should have received.”).

     The DOL’s regulations further prohibit an employer from claiming a tip credit “unless it has

informed employees in advance of … the additional amount by which the wages of the tipped



                                                    3
USDC IN/ND case 3:18-cv-00708-PPS-MGG document 15 filed 12/14/18 page 4 of 12


employee are increased on account of the tip credit claimed by the employer, which amount may

not exceed the value of the tips actually received by the employee …” 29 C.F.R. § 531.59(b)

(emphasis added); see also, e.g., Black v. P.F. Chang’s China Bistro, Inc., 2017 U.S. Dist. LEXIS

73322, *16 (N.D. Ill. May 15, 2017) (following 29 C.F.R. § 531.59(b)).

   Another applicable DOL regulation, 29 C.F.R. § 516.28(a)(3), requires:

   (a) With respect to each tipped employee whose wages are determined pursuant to section
       3(m) of the Act, the employer shall maintain and preserve payroll or other records
       containing all the information and data required in § 516.2(a) and, in addition, the
       following:

       ***
       (3) Amount by which the wages of each tipped employee have been deemed to be increased
           by tips as determined by the employer (not in excess of the difference between $ 2.13
           and the applicable minimum wage specified in section 6(a)(1) of the Act). The amount
           per hour which the employer takes as a tip credit shall be reported to the employee in
           writing each time it is changed from the amount per hour taken in the preceding week.

Id. (emphasis added).

   Further, courts around the nation hold that an employer cannot retroactively claim a larger tip

credit than timely noticed to employees. See, e.g., U.S. Dept. of Labor v. Cole Enters., Inc., 62

F.3d 775, 780 (6th Cir. 1995) (rejecting the employer’s argument that it took the maximum tip

credit permitted by law where “[t]he evidence … supports the district court’s finding that the

Defendants failed to make the employees aware of the existence of the tip credit or its amount, as

required by 29 U.S.C. § 203(m) and 29 C.F.R. § 516.28(a)(3).”); Sullivan v. PJ United, Inc., 2018

U.S. Dist. LEXIS 143246, *67 (N.D. Ala. Jul. 19, 2018) (“Employers cannot be allowed to

retroactively increase or decrease the tip credit amount that counts towards their minimum wage

compliance.”); McFarlin v. Word Enters., LLC, 2018 U.S. Dist. LEXIS 46212, *6-13 (E.D. Mich.

Mar. 21, 2018) (“Defendants cannot retroactively claim a higher tip credit taking Cole and the

statutory provisions together.”); Perrin v. Papa John’s Int’l., Inc., 114 F. Supp. 3d 707, 729-30

(E.D. Mo. 2015) (“Nothing in the DOL guidance documents, regulations, or the FLSA permits
                                                4
USDC IN/ND case 3:18-cv-00708-PPS-MGG document 15 filed 12/14/18 page 5 of 12


Defendants to claim a higher tip credit retroactively, in order to gain the benefit of an offset,

without having notified Plaintiffs of the higher tip credit (and the correspondingly higher rate of

pay for overtime purposes). Perrin held that “[b]ecause it is undisputed that Defendants did not

notify Plaintiffs in advance that they were taking the maximum tip credit, the Court finds that

Defendants are prohibited from taking the maximum tip credit as a matter of law.”) (emphasis

added); see also, e.g., Reich v. Chez Robert, 28 F.3d 401, 404 (3d Cir. 1994) (stating: “When the

employer has not notified employees that their wages are being reduced pursuant to the Act’s tip-

credit provision, the district court may not equitably reduce liability for back wages to account for

tips actually received”).

   Defendants’ attempt to claim the benefit of all tips toward net wages has been uniformly

rejected in minimum wage claims, including rejection in every similar claim by pizza delivery

drivers alleging minimum wage violations resulting from under-reimbursed vehicle costs. One of

the more comprehensive explanations is set forth in Perrin, 114 F. Supp. 3d at 727-29. There, the

employer, Papa John’s International, argued that DOL guidance permitted it to claim a tip credit

greater than the difference between its delivery drivers’ cash wages and the applicable minimum

wage to offset alleged unreimbursed vehicle expenses. Perrin granted summary judgment on this

issue for the plaintiffs because it was undisputed that Papa John’s International never notified its

delivery drivers that it would take a tip credit larger than the difference between the drivers’ cash

wage and the applicable minimum wage rate. Id. Perrin concluded:

       Although the Plaintiffs do not raise overtime claims in this litigation, the Court
       agrees with Plaintiffs that the relationship among the FLSA’s tip credit, minimum
       wage, and overtime provisions highlights the importance of the FLSA’s tip credit
       notice requirements. By limiting their tip credit to the difference between Plaintiffs’
       cash wage and the applicable minimum wage, and so notifying Plaintiffs,
       Defendants were permitted to similarly limit Plaintiffs’ regular rate of pay for
       overtime purposes to minimum wage. Had Defendants taken a higher tip credit to
       offset against potential unreimbursed expenses, as they claim the DOL guidance

                                                 5
USDC IN/ND case 3:18-cv-00708-PPS-MGG document 15 filed 12/14/18 page 6 of 12


       documents allow, this would have increased Plaintiffs’ regular rate of pay and,
       correspondingly, increased the amount Defendants owed Plaintiffs for overtime.
       Nothing in the DOL guidance documents, regulations, or the FLSA permits
       Defendants to claim a higher tip credit retroactively, in order to gain the benefit of
       an offset, without having notified Plaintiffs of the higher tip credit (and the
       correspondingly higher rate of pay for overtime purposes). Because it is undisputed
       that Defendants did not notify Plaintiffs in advance that they were taking the
       maximum tip credit, the Court finds that Defendants are prohibited from taking
       the maximum tip credit as a matter of law.

114 F. Supp. 3d at 729 (emphasis added).

   Recently, McFarlin likewise granted summary judgment for the plaintiffs in the same claim

advanced here by pizza delivery drivers alleging minimum wage violations based on under-

reimbursed vehicle costs. Id., 2018 U.S. Dist. LEXIS 46212, at *6-13. McFarlin recognized that

employers cannot claim the benefit of tips beyond the amount of a validly invoked and noticed tip

credit for multiple reasons. Id. That court explained:

       Here, Defendants cannot retroactively claim a higher tip credit taking Cole and the
       statutory provisions together. Cole stated that an employer must inform the
       employee of the tip credit amount and not just that the employer is taking a tip
       credit. 29 C.F.R. § 516.28(a)(3) also states that an employer must inform an
       employee of the amount of the tip credit if it changes. Therefore, adequately
       informing an employee of the tip credit requires an employer to give notice of its
       intent to take a tip credit and the tip credit amount. In this case, Defendants did not
       give their delivery drivers notice of their intent to take the maximum amount of tip
       credit. Defendants only gave notice of their intent to take just enough tip credit to
       get their drivers to the minimum wage. Therefore, Defendants did not give adequate
       notice of the tip credit and cannot claim the maximum amount.

2018 U.S. Dist. LEXIS 46212, at *6-7. McFarlin also approved of, and adopted, Perrin’s logic:

       Perrin is similar to the present case. Here, Defendants wish to claim a higher tip
       credit than they stated they would take in their notice to their employees. Under
       Perrin, the Defendants are not able to claim a higher tip credit because their original
       notice did not claim this higher tip credit. This is even if Defendants are generally
       allowed to claim a higher tip credit to cover vehicle expenses because they paid a
       higher cash wage. The Perrin court made clear that adequate notice is essential to
       an employer's ability to claim the tip credit in its desired amount. And adequate
       notice includes the amount of the tip credit that an employer wishes to take.

2018 U.S. Dist. LEXIS 46212, *8-9 & 13.

                                                 6
USDC IN/ND case 3:18-cv-00708-PPS-MGG document 15 filed 12/14/18 page 7 of 12


   Meetz, which was recently decided within this Circuit, is another claim by pizza delivery

drivers alleging minimum wage violations resulting from under-reimbursed vehicle costs. 2017

U.S. Dist. LEXIS 138380, at *1. Like Perrin and McFarlin, Meetz holds that employers cannot

count tips received in addition to the amount of a lawful tip credit. 2017 U.S. Dist. LEXIS 138380,

at *14-15. Meetz explained:

       Defendants likewise cannot defeat conditional certification by relying on drivers’
       tips in excess of the $2 tip credit to offset any deficiencies in the payment of the
       federal minimum wage to the drivers resulting from Defendants' failure to
       reasonably approximate the vehicle use reimbursement. Under the FLSA, an
       employer does not meet the minimum wage requirement if “the employee ‘kicks-
       back’ directly or indirectly to the employer or to another person for the employer’s
       benefit the whole or part of the wage delivered to the employee.” 29 C.F.R. §
       531.35. Although an employer may use a tip credit to count an employee’s tips
       toward the employer’s minimum wage obligations, the employee must receive
       advance notice of the tip credit. See 29 U.S.C. § 203(m); 29 C.F.R. § 531.59(b);
       see also Perrin v. Papa John’s Int’l., Inc., 14 F.Supp.3d 707, 727 (E.D. Mo. 2015)
       (“Defendants may not claim a tip credit in an amount greater than the difference
       between Plaintiffs’ cash wage and minimum wage because they failed to notify
       Plaintiffs in advance that they were doing so.”). Accordingly, Defendants may not
       rely on Meetz’s tips in excess of the tip credit to offset any deficiencies in his receipt
       of the federal minimum wage arising from under-reimbursement of his vehicle
       expenses as a result of Defendants’ alleged unreasonable approximation of his
       actual expenses.

2017 U.S. Dist. LEXIS 138380, at *14-15.

   Sullivan likewise recently granted summary judgment for the plaintiff pizza delivery driver

based on its conclusion that “[t]o the extent that Defendants may subsequently argue that the

amount of tips—in excess of the amount of (1) cash wage and (2) tip credit paid—can be used in

a post hoc fashion to offset Sullivan’s vehicle costs so that a minimum wage violation does not

occur, that argument is foreclosed by § 203(m) and DOL regulations.” 2018 U.S. Dist. LEXIS

143246, at *67. Sullivan further reasons that “[t]he purpose of the tip credit reporting requirements

is at least partially to ensure that Defendants ‘go on the record’ with the amount of cash wages, tip




                                                   7
USDC IN/ND case 3:18-cv-00708-PPS-MGG document 15 filed 12/14/18 page 8 of 12


credit, and non-tip-credit tips. Employers cannot be allowed to retroactively increase or decrease

the tip credit amount that counts towards their minimum wage compliance.” Id.

   As well, all other courts to consider the same tip issue in minimum wage claims have uniformly

reached the same conclusion. See, e.g., Martin v. Tango’s Rest., Inc., 969 F.2d 1319, 1323 (1st

Cir. 1992) (“[i]t may at first seem odd to award back pay against an employer, doubled by

liquidated damages, where the employee has actually received and retained base wages and tips

that together amply satisfy the minimum wage requirements” but that result was prescribed by

Congress); Lanzetta v. Florio’s Enters., 763 F. Supp. 2d 615, 623 (S.D.N.Y. 2011) (refusing to

consider employer’s argument that tips provided employee minimum wage “ten times over”);

Chisolm v. Gravitas Rest. Ltd., 2008 U.S. Dist. LEXIS 28254, *10 n.12 (S.D. Tex. Mar. 25);

Bernal v. Vankar Enterpr., 579 F.Supp.2d 804, 808 n.25 (W.D Tex. 2008); Chan v. Sung Yue Tung

Corp., 2007 U.S. Dist. LEXIS 7770, *53-54 (S.D.N.Y. Feb. 1) (tips are gifts from customers, not

wages); Harrell v. Diamond A Entm’t., Inc., 992 F. Supp. 1343, 1357-58 (M.D. Fla. 1997)

(rejecting defendants’ argument that employees who received as much as $1,000.00 per week in

tips do not need minimum wage protection and holding that funds received from customers are

tips, not wages); Bonham v. The Cooper Cellar Corp., 476 F. Supp. 98, 102 (E.D. Tenn. 1979)

(refusing to allow employer to credit tips against minimum wage absent tip credit “despite [the]

plaintiff’s admissions that their actual income, including tips, greatly exceeded the minimum wage

for the relevant period” and finding violations because wages, without tips, were below minimum

wage); see also, e.g., Reich v. Chez Robert, 28 F.3d 401, 404 (3d Cir. 1994) (district court erred in

crediting tips against FLSA minimum wage damages in a claim that unreimbursed job expenses

caused minimum wage deficiencies).




                                                 8
USDC IN/ND case 3:18-cv-00708-PPS-MGG document 15 filed 12/14/18 page 9 of 12


     The DOL adopted the same position in promulgating 29 C.F.R. § 531.60. In relevant part, that

regulation provides that “[a]ny tips received by the employee in excess of the tip credit need not

be included in the regular rate. Such tips are not payments made by the employer to the employee

as remuneration for employment within the meaning of the Act.” Id. (emphasis added). This

District recognizes that DOL regulations are entitled to deference. See, e.g., Perry v. Bath & Body

Works, LLC, 993 F.Supp.2d 883, 897 n.4 (N.D. Ind. 2014) (citing Chevron USA Inc. v. Natural

Res. Defense Council, Inc., 467 U.S. 837, 843-44 (1984)); see also, e.g., Gatto v. Mortg. Specialists

of Ill., Inc., 442 F.Supp.2d 529, 540 (N.D. Ill. 2006) (“The court must defer to the DOL's

regulations, as long as they represent a reasonable construction of the statute.”) (citing Chevron,

467 U.S. at 844); see also Caney Creek Coal Co. v. Satterfield, 150 F.3d 568, 572 (6th Cir. 1998)

(“Because … the DOL promulgated these regulations pursuant to a broad grant of congressional

authority, see 30 U.S.C. § 936(a), we must uphold them so long as they reflect a permissible

construction of the statute.”).

C.      The Relevant Pleadings and Undisputed Facts Plausibly Show Minimum Wage
        Violations

     Defendants’ motion relies on the incorrect, and unsupported, legal conclusion that all of the

tips received by Plaintiff are “wages” for purposes of satisfying Defendants’ minimum wage

obligations. See, e.g., Doc. 14-1, at 2, ¶ 6 (counting all tips toward Plaintiff’s net wage rate

($2,244.26 total tips received / 396.29 work hours = $5.66 tips received per hour + $7.00 per hour

cash wage = $12.66 nominal wage rate). Thereby Defendants centrally rely on a gross

misstatement of the law. Noticeably, Defendants wholly fail to identify any authority to support

of their position. That is because none exists.

     Here, it is undisputed that Defendants failed to claim a tip credit greater than $.25 per hour,

which has been the exact difference between Plaintiffs’ $7.00 per hour cash wage and the minimum

                                                  9
USDC IN/ND case 3:18-cv-00708-PPS-MGG document 15 filed 12/14/18 page 10 of 12


 wage rate of $7.25 per hour. See https://www.dol.gov/general/topic/wages/minimumwage ($7.25

 per hour federal minimum wage); https://www.in.gov/dol/files/Indiana2009MinimumWage.pdf

 ($7.25 per hour Indiana minimum wage). Therefore, Defendants are prohibited from claiming tips

 in excess of the amount of their $.25 per hour tip credit for purposes of determining whether

 Plaintiff’s net wages satisfied the minimum wage requirements. Sullivan, Perrin, McFarlin, Meetz,

 Cole.

    Modifying Defendants’ calculations to comply with the actual law mathematically establishes

 that Plaintiff has more than sufficiently alleged minimum wage violations in every pay period for

 which Defendants have produced Plaintiffs’ work time and pay records:

                                               Average   Under-
                                               Miles     Reimb     Total
  Pay                               Nomin      Driven    urse.     Under-    Net
  Period    Hours         Gross     al Pay     Per       Per       Reimb     Wage
  End1      Worked2       Pay3      Rate4      Hour5     Mile6     urse. 7   Rate8
  2/13/2018   11.77        $58.26      $7.25      15     $0.285    $4.28     $2.98
  2/27/2018   27.01       $213.20      $7.89      15     $0.285    $4.28     $3.62
  3/13/2018   20.47       $101.33      $7.25      15     $0.285    $4.28     $2.98
  3/27/2018   25.11       $124.29      $7.25      15     $0.285    $4.28     $2.98
  4/10/2018   31.19       $154.39      $7.25      15     $0.285    $4.28     $2.98
  4/24/2018   33.59       $303.98      $9.05      15     $0.285    $4.28     $4.77
   5/8/2018   28.19       $197.33      $7.25      15     $0.285    $4.28     $2.98
  5/22/2018   13.28        $92.96      $7.25      15     $0.285    $4.28     $2.98
   6/5/2018   28.26       $197.82      $7.25      15     $0.285    $4.28     $2.98
  6/19/2018   30.34       $212.38      $7.25      15     $0.285    $4.28     $2.98
   7/3/2018   22.39       $156.73      $7.25      15     $0.285    $4.28     $2.98
  7/17/2018    6.45        $45.15      $7.25      15     $0.285    $4.28     $2.98
  7/31/2018   30.62       $214.34      $7.25      15     $0.285    $4.28     $2.98
  8/14/2018   15.82       $110.74      $7.25      15     $0.285    $4.28     $2.98
  8/28/2018   19.28       $134.96      $7.25      15     $0.285    $4.28     $2.98
  9/11/2018   19.49       $136.43      $7.25      15     $0.285    $4.28     $2.98
  9/25/2018   33.03       $231.21      $7.25      15     $0.285    $4.28     $2.98
    1
      Doc. 14-2
    2
      Id.
    3
      Id.
    4
      Gross pay (per Doc. 14-2) divided by hours worked (per Doc. 14-2).

                                                10
USDC IN/ND case 3:18-cv-00708-PPS-MGG document 15 filed 12/14/18 page 11 of 12


    5
      Compl. (Doc. 1), ¶¶ 25 (based on an average of 5 miles per delivery) & 27.
    6
      Id., ¶ 26 (based on an average of 5 miles per delivery)
    7
      Miles driven per hour x under-reimbursement per hour.
    8
      Nominal wage rate minus under-reimbursement per hour.

    Performing the same calculations based on either 4 or 6 average miles per delivery will

 likewise mathematically demonstrate minimum wage violations.

    Thus, clear minimum wage violations are shown in every pay period based on Defendants’

 own work time records, Defendants’ own pay records, Plaintiffs’ allegations about delivery

 mileage, Plaintiffs’ allegations about vehicle costs, and correct application of the law. For such

 reasons, Defendants’ motion to dismiss should be denied.

    Finally, Defendants’ argument that they complied with the requirements for the tip credit is

 merely a “red herring.” At this stage, Plaintiff has not contested the validity of Defendants’ tip

 credit. Moreover, Plaintiffs net wage rate calculations above, and his pleading, provide Defendants

 the full benefit of their admitted tip credit amount.

                                       IV.     CONCLUSION

    Defendants’ motion to dismiss should be denied as Defendants rely on a clear misstatement

 of applicable law in claiming that Plaintiff has failed to plead minimum wage violations.

                                                Respectfully submitted,
                                                s/ D. Matthew Haynie
                                                D. Matthew Haynie
                                                FORESTER HAYNIE PLLC
                                                1701 N. Market Street, Suite 210
                                                Dallas, Texas 75202
                                                (214) 210-2100 phone
                                                (214) 346-5909 fax
                                                www.foresterhaynie.com

                                                ATTORNEYS FOR PLAINTIFF




                                                   11
USDC IN/ND case 3:18-cv-00708-PPS-MGG document 15 filed 12/14/18 page 12 of 12



                                   CERTIFICATE OF SERVICE

     A true and correct copy of the foregoing was served on Defendants’ attorneys of record via the
 Court’s electronic case filing system on the date reflected in the Court’s electronic case filing
 records.
                                               s/ D. Matthew Haynie
                                               D. Matthew Haynie




                                                  12
